 


114 HJ 71 RH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to “Standards of Performance for Greenhouse Gas Emissions from New, Modified, and Reconstructed Stationary Sources: Electric Utility Generating Units”.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA 
Union Calendar No. 266 
114th CONGRESS 
1st Session 
H. J. RES. 71 
[Report No. 114–348] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2015 
Mr. Whitfield introduced the following joint resolution; which was referred to the Committee on Energy and Commerce 
 

November 19, 2015
Additional sponsors: Mr. Latta, Mr. McKinley, Mr. Barton, Mr. Pompeo, Mr. Flores, Mr. Griffith, Mr. Mullin, Mr. Olson, Mr. Hudson, Mrs. Ellmers of North Carolina, Mr. Harper, Mr. Long, Mr. Guthrie, Mr. Cramer, Mr. Barr, Mr. Bilirakis, Mr. Zinke, Mr. Sam Johnson of Texas, Mr. Boustany, Mr. Loudermilk, Mr. Johnson of Ohio, Mr. Pearce, Mr. Murphy of Pennsylvania, Mr. Bridenstine, Mr. Rothfus, Mr. Ratcliffe, Mr. Simpson, Mr. Jenkins of West Virginia, Mr. Gosar, Mr. Jones, Mr. Rouzer, Mrs. Brooks of Indiana, Mr. Smith of Nebraska, Mr. Culberson, Mr. Rokita, Ms. McSally, Mr. Allen, Mr. Carter of Georgia, Mr. Palmer, Mr. Hensarling, Mrs. Lummis, Mr. Huelskamp, Mr. Tipton, Mr. Bost, Mr. Bucshon, Mr. Rohrabacher, Mr. Chaffetz, Mr. Barletta, Mr. Rogers of Kentucky, Mr. Kelly of Mississippi, Mr. Farenthold, Ms. Foxx, Mr. Babin, Mr. Westerman, Mrs. Wagner, Mr. Sessions, Mr. Weber of Texas, Mrs. Mimi Walters of California, Mr. Crenshaw, Mr. Chabot, Mr. Moolenaar, Mr. DeSantis, Mr. Womack, Mr. Massie, Mr. Scalise, Mr. Emmer of Minnesota, Mr. Buck, Mr. Jody B. Hice of Georgia, Mr. Tiberi, Mr. Messer, Mr. Stivers, Mr. Fincher, Mr. Grothman, Mr. Smith of Missouri, Mr. Stewart, Ms. Jenkins of Kansas, Mr. Young of Indiana, Mr. Brooks of Alabama, Mr. Young of Alaska, Mrs. Hartzler, Mr. Mooney of West Virginia, Mr. Gohmert, Mrs. Miller of Michigan, Mr. Newhouse, Mr. Webster of Florida, Mr. Luetkemeyer, Mr. Kelly of Pennsylvania, Mr. DesJarlais, Mr. McClintock, Mr. Lamborn, Mr. Byrne, Mr. Wenstrup, Mr. Collins of New York, Mr. Crawford, Mr. Collins of Georgia, Mr. Franks of Arizona, Mr. Duncan of South Carolina, Mr. Blum, Mr. Trott, Mrs. Walorski, Mr. Stutzman, Mr. Labrador, Mr. Kinzinger of Illinois, Mr. Goodlatte, Mr. Shimkus, Mr. Smith of Texas, Mr. Yoho, and Mr. Pitts

 
November 19, 2015 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
JOINT RESOLUTION 
Providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to Standards of Performance for Greenhouse Gas Emissions from New, Modified, and Reconstructed Stationary Sources: Electric Utility Generating Units. 
 
 
That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Standards of Performance for Greenhouse Gas Emissions from New, Modified, and Reconstructed Stationary Sources: Electric Utility Generating Units (published at 80 Fed. Reg. 64510 (October 23, 2015)), and such rule shall have no force or effect.    November 19, 2015 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 